856 F.2d 193
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Richard C. BURTON, Plaintiff-Appellant,v.George WILSON;  Ron Simmons;  Steven Smith, Defendants-Appellees.
No. 88-5020.
United States Court of Appeals, Sixth Circuit.
Aug. 18, 1988.

1
Before KEITH and DAVID A. NELSON, Circuit Judges, and PATRICK J. DUGGAN, District Judge.*

ORDER

2
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and appellant's brief, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
This pro se Kentucky state prisoner appeals the district court's order dismissing his 42 U.S.C. Sec. 1983 action as frivolous.  Plaintiff asked the district court to enjoin the Parole Board from retroactively applying a 1987 Kentucky sex offender law to him and from repeatedly using the same reasons for parole deferments.


4
Upon consideration, we affirm.  The Kentucky parole statute does not create a liberty interest protected by due process.  Thus, plaintiff does not have a legitimate expectation of parole that cannot be denied without due process.   See Greenholtz v. Inmates of Nebraska Penal and Correctional Complex, 442 U.S. 1, 11-12 (1979).  Furthermore, Kentucky can require plaintiff to participate in counseling as a condition to parole.   Greenholtz, 442 U.S. 1.


5
For these reasons, the district court's judgment is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Patrick J. Duggan, U.S. District Judge for the Eastern District of Michigan, sitting by designation